In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 2, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs’ failure to establish the cause of the injured plaintiff’s fall is fatal to their case (Skay v Public Lib., 238 AD2d 397; Leary v North Shore Univ. Hosp., 218 AD2d 686, 687; Vinicio v Marriott Corp., 217 AD2d 656; Garvin v Rosenberg, 204 AD2d 388; Earle v Channel Home Ctr., 158 AD2d 507). Moreover, the plaintiffs failed to establish that the *835defendant’s alleged violation of the New York State Executive Code was a proximate cause of the injured plaintiffs accident (see, Gleason v Reynolds Leasing Corp., 227 AD2d 375; Lectora v Gundrum, 225 AD2d 738; Poggiali v Town of Babylon, 219 AD2d 626). Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.